Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in the application. No newly added or canceled claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2017/0049646A1 hereinafter referred to as Rigoni in view of US Patent Publication US2012/0304384A1 hereinafter referred to as Scholz. Rigoni discloses a method for positioning a patient 70 in an inclined position on a support device 10, comprising: providing a patient positioning system 10, the system comprising: an inflatable device 20 comprising a top sheet 21 of material connected to a bottom sheet 22 of material, the top sheet and the bottom sheet defining a cavity to be inflated, and an input 80 configured for receiving air to inflate the device; a high-friction pad 40 (see paragraph 0090) removably attached to the top sheet of material; and placing the inflatable device on the support surface such that the bottom sheet of material faces the support surface and the high-friction pad is positioned on top of the inflatable device; positioning a patient on the patient positioning system; and moving the support device and the patient into an inclined position; wherein the pad is configured to reduce slipping of the patient when the support device is tilted at an incline. However does not disclose at least one attachment system coupled to the patient positioning system and configured to maintain the device on a support surface of the support device. 
Scholz teaches a method for positioning a patient having at least one attachment system 136 coupled to the patient positioning system and configured to maintain the device on a support surface of the support device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to modify the apparatus of Rigoni to include at least one attachment system as taught by Scholz for the purpose of securing the patient positioning system to a support device. Such a modification would yield expected results. 
Re-Claim 17 
	Rigoni as modified by Scholz discloses,
further comprising returning the support device to a position substantially parallel with the floor and removing the high-friction pad from between the patient and the top sheet.
Re-Claim 18
	Rigoni as modified by Scholz discloses,
wherein removing the high-friction pad comprises: rolling the patient onto the patient’s side to expose a first section of the high-friction pad; detaching the first section from the top sheet and from a second portion of the high- friction pad; rolling the patient onto the other side, such that the patient is positioned directly on the top sheet and the section portion of the high-friction pad is exposed; and detaching the second portion from the top sheet.
Re-Claim 19
	Rigoni as modified by Scholz discloses,
further comprising inflating the inflatable device to assist with transferring the patient from the support device.
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2003/0159212A1 hereinafter referred to as Patrick in view of US Patent 9,375,343 hereinafter referred to as Marshall. Patrick discloses a method for positioning a patient 10 in an inclined position on a support device 12, comprising: providing a patient positioning system 14, the system comprising: an inflatable device 14 comprising a top sheet 30 of material connected to a bottom sheet 31 of material, the top sheet and the bottom sheet defining a cavity to be inflated, and an input 80 configured for receiving air to inflate the device; a high-friction pad 47 removably attached to the top sheet of material; and placing the inflatable device on the support surface such that the bottom sheet of material faces the support surface and the high-friction pad is positioned on top of the inflatable device; positioning a patient on the patient positioning system; and moving the support device and the patient into an inclined position; wherein the pad is configured to reduce slipping. However does not disclose the support device is tilted at an incline or at least one attachment system coupled to the patient positioning system and configured to maintain the device on a support surface of the support device. 
Marshall teaches a method for positioning a patient having at least one attachment system 22 coupled to the patient positioning system and configured to maintain the device on a support surface of the support device when tilted to an incline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Patrick to include at least one attachment system as taught by Marshall for the purpose of securing the patient positioning system to a support device. Such a modification would yield expected results. 
Re-Claim 17 
	Patrick as modified by Marshall discloses,
further comprising returning the support device to a position substantially parallel with the floor and removing the high-friction pad from between the patient and the top sheet.
Re-Claim 18
	Patrick as modified by Marshall discloses,
wherein removing the high-friction pad comprises: rolling the patient onto the patient’s side to expose a first section of the high-friction pad; detaching the first section from the top sheet and from a second portion of the high- friction pad; rolling the patient onto the other side, such that the patient is positioned directly on the top sheet and the section portion of the high-friction pad is exposed; and detaching the second portion from the top sheet.
Re-Claim 19
Patrick as modified by Marshall discloses
further comprising inflating the inflatable device to assist with transferring the patient from the support device.
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. Applicant argues that the prior does not disclose a high friction pad removably attached to the top sheet of material or wherein the high friction pad is configured to reduce slipping of the patient when the support device is tilted at an incline. However Examiner respectfully disagrees. Rigoni clearly discloses that pad 40 is a high friction pad. 
For example, a high-friction material (e.g., substance or surface treatment) may be applied to the bottom surface 44 of the pad 40, to increase the coefficient of friction of the interface, which may be done in addition to, or in place of, using the high-friction material 24 on the device 20 (paragraph 0090).
The high friction pad has a high friction surface 44 and 42.
The top and bottom surfaces 42, 44 may have the same or different coefficients of friction (paragraph 0099).
Rigoni also explicitly discloses the device can be utilized on a inclined surface to prevent slipping/ movement of the patient. 
The system 10 can reduce friction and shearing on the patient's skin by resisting sliding of the patient along the bed 12, including resisting sliding of the patient downward after the head 13 of the bed 12 is inclined, as well as by permitting the patient to be moved by sliding the device 20 against the bed 12 instead of sliding the patient (paragraph 0127).
The disclosure of Rigoni clearly and explicitly discloses the claimed limitation.
	Patrick disclose a high friction pad 47 having a high friction material 48 (Velcro). In a position of use the high friction pad of Patrick would inherently reduce slipping of the patient when the support device is tilted at an incline. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                 

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673